DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Reasons for Allowance
Claims 1, 3, 5-11, 14-16, 18-22, 24, 26-27, 29 and 31-34 are allowed.
Instant application was allowed on 04/13/2021 with allowable subject matter (ASM) stated therein, and is now allowed again over the references in the post-allowance (PA) IDS the applicant filed on 06/22/2021 because said references also failed to teach aforesaid ASM.
The claimed invention discloses a method for CSI-RS feedback after measuring wideband channel estimation and then narrow band channel estimation. The claimed invention receives channel state information – reference signals (CSI-RS) on antenna beams, an extended synchronization signal that is cyclically shifted for a particular 
Note that Park et al. (US 2018/0254812, “Park”) discloses a method for transmitting/receiving channel state information in wireless communication system. Park’s user terminal receives plural channel state information – reference signal (CSI-RS) on plural antenna ports, measures the CSI on the basis of the CSI-RS and reports the CSI. 
Note that Nagata et al. (US 2018/0115355, “Nagata”) discloses a method for beam selection. Nagata’s disclosure describes a user terminal receiving information for indicating a first quantity of RSs, measuring channel estimation based on received beams and feeding back the measured channel estimation.
Note that van Nee et al. (US 2010/0046656, “van Nee”) discloses generating plural spatial streams, each of the spatial streams comprises plural symbols. A training sequence is distributed across a first symbol in a first spatial streams and a second symbol in a second spatial streams.
Note that CN 104303439 (“439”) discloses methods to manage heterogeneous carrier types by a user terminal locating a synchronization signal (SS) and a cell-specific reference signal (CRS) in a physical resource block (PRB) pair which has a physical signal pattern for a first carrier type.

No prior art references included in the IDS teach the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411   

/AJIT PATEL/           Primary Examiner, Art Unit 2416